Title: John Adams to Abigail Adams, 24 March 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Paris March 24. 1780

This goes by Colonel Fleury, whom you know, who desires to carry a Letter to you. My three Boys dined with me Yesterday, being a Playday for them, in fine Health and Spirits.
I long to hear, whether Captain Trash arrived from Corunna, who had Letters from me to you, or Captain Babson who had Letters and more. I dont know whether you have yet heard of our Arrival.
There are a great Number of Letters for You, in the Hands of the Marquis de la Fayette, the Viscount de Noailles, Mr. Lee, Mr. Brown, Mr. Izard, and others. I hope you will receive them and some small Packetts with some of them.
My dearest Love to my Nabby and Tommy—Affections, Duties, and Respects, &c.
If you send me any Minutes in future of any Thing to send you, pray be more particular in describing the Things. I find a great difficulty in getting french Words to express them often, because not knowing the Nature and the Prices of the Things myself, I am puzzled.

Yours.

